NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDGAR MANUEL CARRILLO-RAMOS;                    No.    19-71289
et al.,
                                                Agency Nos.       A208-126-369
                Petitioners,                                      A208-124-955
                                                                  A208-124-956
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Edgar Manuel Carrillo-Ramos, Maldilla Velazquez-Carrillo, and their son,

natives and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision

denying their applications for asylum, withholding of removal, and relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in

part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to Guatemala. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Substantial evidence also supports the agency’s determination that

petitioners failed to establish the harm they experienced or fear was or would be on

account of religion, political opinion, or gender. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); see also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (even if membership in a particular social group is established, an applicant

must still show that “persecution was or will be on account of his membership in

such group”); Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (holding that

gang victimization for economic and personal reasons did not occur on account of

a political opinion). In addition, substantial evidence supports the agency’s




                                           2                                    19-71289
determination that Carrillo-Ramos failed to establish a nexus to his family-based

social group. See Ayala, 640 F.3d at 1097.

      However, the agency found the threats Velazquez-Carrillo and her son

received did not have a nexus to their familial relationship with Carrillo-Ramos.

Substantial evidence does not support that determination. See Baghdasaryan v.

Holder, 592 F.3d 1018, 1026-27 (9th Cir. 2010) (remanding where testimony

compelled conclusion that petitioner was harmed, at least in part, on account of a

protected ground); see also Barajas-Romero v. Lynch, 846 F.3d 351, 359-60 (9th

Cir. 2017) (holding that the less demanding “a reason” standard applies to

withholding of removal claims); Parussimova v. Mukasey, 555 F.3d 734, 741 (9th

Cir. 2009) (an asylum applicant establishes that a protected ground was “one

central reason” for persecution where the persecutor would not have harmed the

applicant absent that motive). Thus, we grant the petition for review, and remand

their asylum and withholding of removal claims to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                         3                                     19-71289